United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2440
                        ___________________________

                               Carlos Rueda-Juarez

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: March 21, 2016
                              Filed: March 24, 2016
                                  [Unpublished]
                                  ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Guatemalan citizen Carlos Rueda-Juarez petitions for review of an order of the
Board of Immigration Appeals (BIA) upholding an immigration judge’s (IJ’s) denial
of his application for withholding of removal.1 We conclude that substantial evidence
supports the determination that Rueda-Juarez does not qualify for withholding of
removal based on his imputed political opinion. See Ming Li Hui v. Holder, 769 F.3d
984, 986 (8th Cir. 2014) (reviewing BIA’s decision as final agency action, but also
considering findings and reasoning of IJ if BIA adopted them; decisions are reversed
only if petitioner’s evidence is so compelling that no reasonable factfinder could fail
to find in his favor); see also Juarez Chilel v. Holder, 779 F.3d 850, 854 (8th Cir.
2015) (to qualify for withholding of removal, alien must show that based on protected
ground, he experienced past persecution or there is clear probability his life or
freedom would be threatened in proposed country if he was forced to return); cf.
Marroquin-Ochoma v. Holder, 574 F.3d 574, 578 (8th Cir. 2009) (even assuming
gang operated in political framework, generalized political motive for its forced
recruitment would be insufficient to establish that members believed resistance to
recruitment was based on anti-gang political motive, and no additional evidence in
record supported Guatemalan petitioner’s contention that threats were on account of
imputed anti-gang political opinion). The petition for review is denied.
                         ______________________________




      1
      Rueda-Juarez does not challenge the denial of relief under the Convention
Against Torture. See Wanyama v. Holder, 698 F.3d 1032, 1035 n.1 (8th Cir. 2012)
(waiver of claims).

                                         -2-